DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 7 recites the limitation “a data generating device configured to generate Bloom filters” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “configured to” coupled with functional language “generate Bloom filters” without reciting sufficient structure to achieve the function. 
Claim 9 recites the limitation “a communication unit configured to receive data transaction” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “configured to” coupled with functional language “receive data transaction” without reciting sufficient structure to achieve the function. 
Claim 10 recites the limitation “a user device configured to receive a block header” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the term “configured to” coupled with functional language “receive a block header” without reciting sufficient structure to achieve the function. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) (7, 9 and 10)  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
In regard to claim 7, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 the data generating device 100 may be a computing device operated by a data provider and may include an interface 110, a memory 120, a processor 130, and a communication unit 140.” (see Fig. 1-2; Para. 34 of the publication). 
In regard to claim 9, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The block distributing server 300 may include a communication unit 310, a processor 320, and a memory 330. The communication unit 310 may construct a communication channel 250 along with the block providing server 200, and moreover, may construct a communication channel 350 along with the user device 300.” (see Fig. 5; Para. 93 of the publication). 
In regard to claim 10, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The user device 400 may include a communication unit 410, an interface 420, a memory 430, and a processor 440.” (see Fig. 6; Para. 100 of the publication). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 9 recites the limitation “a communication unit configured to receive data transaction” is the limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. According to specification, ““The block distributing server 300 may include a communication unit 310, a processor 320, and a memory 330. The communication unit 310 may construct a communication channel 250 along with A communication unit is disclosed in Applicant’s specification, but there is no specific structure described for the above terms. 
 	Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al. (US 2021/0073410 A1) hereinafter YAN, in view of Smith et al. (US 2018/0089041 A1), hereinafter Smith. 
As to claim 1, YAN discloses a method of providing a search index based on a Bloom filter in a distributed data sharing environment based a block chain (Para. 39, Based on the principle, those skilled in the art may use different hash functions to create the keyword index 212, i.e. search index. Specifically, since a Bloom filter is highly advantageous in terms of storage spaces and search time, the keyword index 212 may be implemented on the basis of a Bloom filter. Para. 65, “first various records comprised in the blockchain physical storage may be obtained, and then the keyword index 212 may be constructed on the basis of corresponding keywords in the various records and may be used to manage the blockchain database with a higher , the method comprising: 
generating, by a data generating device, Bloom filters used as the search index on the basis of a hash value calculated by applying a hash function to a keyword set for searching for data which is to be shared (Fig. 2; 4, Para. 35, the dataset 182 comprising at least one record may be obtained. Then, the keyword index 212 is created in the TEE 170 on the basis of respective keyword(s) 220 of at least one record in the dataset 182. Here, the keyword index 212 may describe a set of keywords, i.e. a keyword set, of the at least one record. Para. 39, the keyword index 212 may further be created on the basis of a hash function. Specifically, each keyword 220 in the dataset 182 may be mapped to one bit in a bit map by a hash function. When there is a need to determine whether the keyword index 212 contains a specific keyword, a value of a bit corresponding to the specific keyword may be looked up in the bitmap. Based on the principle, those skilled in the art may use different hash functions to create the keyword index 212, i.e. search index. Specifically, since a Bloom filter is highly advantageous in terms of storage spaces and search time, the keyword index 212 may be implemented on the basis of a Bloom filter. Para. 41, “if a request for adding a new record to the dataset 182 is received 410, the keyword index 212 may be updated 420 on the basis of a newly recorded keyword, and the new record may be added to the dataset 182”, where the new record indicates data which is to be shared. Thus, the keyword index such as the search index based on bloom filter is being generated on the ; 
generating, by a block providing server, a new block on the basis of the Bloom filters and the data received from the data generating device, for adding the new block to the block chain (Fig. 2, Para. 81, in response to receiving a request for adding a new record to the dataset, updating the keyword index on the basis of a keyword of the new record; and adding the new record to the dataset, i.e. generating a new block on the basis of the bloom filters and the data received. Para. 60, the dataset 182 may be a dataset of a blockchain based database, and a record of at least one record in the dataset 182 describes a keyword and a value of a node in the blockchain. It will be understood that the blockchain is a linked data structure in which data blocks are sequentially connected in time order, and the data structure of the blockchain is provided with properties of traceable and verifiable integrity. Data at various nodes in the blockchain cannot be modified, but a newly added node may be appended to the end of the blockchain, i.e. adding the new block to the block chain. Thus, a new block is generated on the basis of the Bloom filters and the data for adding the new block to the block chain.); and 
distributing, by a block distributing server, block chain data including the new block added to the block chain (Fig. 7, Para. 60, the blockchain is a linked data structure in which data blocks are sequentially connected in time order, and the data structure of the blockchain is provided, i.e. distributing block chain data, with properties of traceable and verifiable integrity. Thus, the block chain data including the new block added to the block chain is being distributed.).
performing proof of work (PoW) on the new block.
However in the same field of endeavor, Smith discloses performing proof of work (PoW) on the new block (Para. 21, “Transaction node 102 calculates hash values to clear transactions, publishes blocks, confirms hash values of published blocks, and synchronizes transactions in the ledger. Transaction node 102 may include one or more processors 108 for calculating and confirming hash values, verifying transactions, broadcasting blocks to the other nodes in the network, and executing other operations. For example, Bitcoin and Ethereum are public distributed ledgers that use proof of work calculations for transaction consensus by the miners”. Thus, the proof of work (PoW) is being performed on the new block by the miners.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of YAN such that the new block including the new records of YAN can be generated by performing proof of work calculations for transactions consensus by the miners for the new block to be added to the block chain as suggested by Smith (Para. 21). Thus, as combined, rendering obvious “generating, by a block providing server, a new block on the basis of the Bloom filters and the data received from the data generating device and performing proof of work (PoW) on the new block, for adding the new block to the block chain” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to verify the integrity of the distributed ledger as similarly described by YAN (Para. 60) by using the linking information such as a hash value so that the 

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, YAN disclose wherein the generating of the Bloom filters comprises: selecting, by the data generating device, the data which is to be shared; determining, by the data generating device, the keyword set including a plurality of keywords for searching for the selected data; when the hash function includes a plurality of hash functions, applying the plurality of hash functions to each of the plurality of keywords to calculate a plurality of hash values; and generating Bloom filters corresponding to the search index on the basis of the calculated plurality of hash values (Fig. 2; 4, Para. 35, the dataset 182 comprising at least one record may be obtained. Then, the keyword index 212 is created in the TEE 170 on the basis of respective keyword(s) 220 of at least one record in the dataset 182. Here, the keyword index 212 may describe a set of keywords, i.e. a plurality of keywords, of the at least one record, where record indicates the data which is to be shared. Para. 39, the keyword index 212 may further be created on the basis of a hash function. Specifically, each keyword 220 in the dataset 182 may be mapped to one bit in a bit map by a hash function. When there is a need to determine whether the keyword index 212 contains a specific keyword, a value of a bit corresponding to the specific keyword may be looked up in the bitmap. Based on the principle, those skilled in the art may use different hash functions to create the keyword index 212, i.e. search index. Specifically, since a Bloom filter is highly advantageous in terms of storage spaces and search time, the keyword .


a search method based on a Bloom filter form in a distributed data sharing environment based a block chain (Para. 39, Based on the principle, those skilled in the art may use different hash functions to create the keyword index 212, i.e. search index. Specifically, since a Bloom filter is highly advantageous in terms of storage spaces and search time, the keyword index 212 may be implemented on the basis of a Bloom filter. Para. 65, “first various records comprised in the blockchain physical storage may be obtained, and then the keyword index 212 may be constructed on the basis of corresponding keywords in the various records and may be used to manage the blockchain database with a higher security level during the operation of the blockchain database”. Thus, the keyword index such as the search index is being constructed based on a bloom filter which is provided in a distributed data sharing environment based a blockchain.), 
the search method comprising: generating, by a data generating device, Bloom filters used as a search index by applying a hash function to a keyword set for searching for data which is to be shared (Fig. 2; 4, Para. 35, the dataset 182 comprising at least one record may be obtained. Then, the keyword index 212 is created in the TEE 170 on the basis of respective keyword(s) 220 of at least one record in the dataset 182. Here, the keyword index 212 may describe a set of keywords, i.e. a keyword set, of the at least one record. Para. 39, the keyword index 212 may further be created on the basis of a hash function. Specifically, each keyword 220 in the dataset 182 may be mapped to one bit in a bit map by a hash function. When there is a need to determine whether the keyword index 212 contains a specific keyword, a value of a bit corresponding to the specific keyword may be looked up in the bitmap. Based on the ; 
constructing, by a block providing server, a block header on the basis of the Bloom filters generated by the data generating device (Fig. 7, Para. 39, “the keyword index 212 may further be created on the basis of a hash function. Specifically, each keyword 220 in the dataset 182 may be mapped to one bit in a bit map by a hash function. When there is a need to determine whether the keyword index 212 contains a specific keyword, a value of a bit corresponding to the specific keyword may be looked up in the bitmap. Based on the principle, those skilled in the art may use different hash functions to create the keyword index 212. Specifically, since a Bloom filter is highly advantageous in terms of storage spaces and search time, the keyword index 212 may be implemented on the basis of a Bloom filter.”. Fig. 7 shows a block header on the basis of bloom filters.); 

receiving, by a block distributing server, block chain data including the new block from the block providing server and distributing the block chain data (Fig. 7, Para. 60, the blockchain is a linked data structure in which data blocks are sequentially connected in time order, and the data structure of the blockchain is provided, i.e. distributing block chain data, with properties of traceable and verifiable integrity. Thus, the block chain data including the new block is being received and distributed.); and searching for, by a user device, data including a specific keyword in the block chain data (Para. 41, “if a request for adding a new record to the dataset 182 is received 410, the keyword index 212 may be updated 420 on the basis of a newly recorded keyword, and the new record may be added to the dataset 182”. Thus, searching the keyword index indicates searching data including a specific keyword in the block chain data.).
YAN does not explicitly disclose performing proof of work (PoW) on the basis of the block header to generate a new block including the block header.
However in the same field of endeavor, Smith discloses performing proof of work (PoW) on the basis of the block header to generate a new block including the block header (Para. 21, “Transaction node 102 calculates hash values to clear transactions, publishes blocks, confirms hash values of published blocks, and synchronizes transactions in the ledger. Transaction node 102 may include one or more processors 108 for calculating and confirming hash values, verifying transactions, broadcasting blocks to the other nodes in the network, and executing other operations. For example, Bitcoin and Ethereum are public distributed ledgers that use proof of work calculations for transaction consensus by the miners”. Thus, the proof of work (PoW) is .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of YAN such that the new block including the new records of YAN can be generated by performing proof of work calculations for transactions consensus by the miners for the new block to be added to the block chain as suggested by Smith (Para. 21). One of the ordinary skill in the art would have motivated to make this modification in order to verify the integrity of the distributed ledger as similarly described by YAN (Para. 60) by using the linking information such as a hash value so that the reliability and accuracy of the transaction data in each block can be ensured as suggested by Smith (Para. 13-14).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Smith disclose wherein the searching comprises: receiving, by the user device, only the block header from the block distributing server; and searching for the data by using the received block header (Para. 23, “Data node 104 receives published blocks in the ledger, verifies transaction data and indexes the transaction data into a searchable database to enable query processing of the data. The data node 104, 120 may include one or more processors 108 for verifying hash values, building master tables, creating indexes, and executing other operations.”. Para. 26, “Indexes are used to quickly locate data without having to search every row in a database table every time a database table is accessed. An index is a copy of select columns of data from a table that can be searched very efficiently that also includes a reference pointer .

As to claim 7, YAN discloses a system for providing a search index having a Bloom filter form in a distributed data sharing environment based a block chain (Para. 39, Based on the principle, those skilled in the art may use different hash functions to create the keyword index 212, i.e. search index. Specifically, since a Bloom filter is highly advantageous in terms of storage spaces and search time, the keyword index 212 may be implemented on the basis of a Bloom filter. Para. 65, “first various records comprised in the blockchain physical storage may be obtained, and then the keyword index 212 may be constructed on the basis of corresponding keywords in the various records and may be used to manage the blockchain database with a higher security level during the operation of the blockchain database”. Thus, the keyword index such as the search index is being constructed based on a bloom filter which is provided in a distributed data sharing environment based a blockchain.), 
the system comprising: a data generating device configured to generate Bloom filters used as a search index on the basis of a hash value calculated by applying a hash function to a keyword set for searching for data which is to be shared (Fig. 2; 4, Para. 35, the dataset 182 comprising at least one record may be obtained. Then, the keyword index 212 is created in the TEE 170 on the basis of respective keyword(s) 220 of at least one record in the dataset 182. Here, the keyword ; 
a block providing server configured to generate a new block on the basis of the Bloom filters and the data received from the data generating device (Fig. 2, Para. 81, in response to receiving a request for adding a new record to the dataset, updating the keyword index on the basis of a keyword of the new record; and adding the new record to the dataset, i.e. generating a new block on the basis of the bloom filters and the data received. Para. 60, the dataset 182 may be a dataset of a blockchain based database, and a record of at least one record in the dataset 182 describes a keyword and a value of a node in the blockchain. It will be understood that the ; and 
a block distributing server configured to distribute block chain data including the new block added to the block chain (Fig. 7, Para. 60, the blockchain is a linked data structure in which data blocks are sequentially connected in time order, and the data structure of the blockchain is provided, i.e. distributing block chain data, with properties of traceable and verifiable integrity. Thus, the block chain data including the new block added to the block chain is being distributed.).
YAN does not explicitly disclose perform proof of work (PoW) on the new block, for adding the new block to the block chain.
However in the same field of endeavor, Smith discloses perform proof of work (PoW) on the new block, for adding the new block to the block chain (Para. 21, “Transaction node 102 calculates hash values to clear transactions, publishes blocks, confirms hash values of published blocks, and synchronizes transactions in the ledger. Transaction node 102 may include one or more processors 108 for calculating and confirming hash values, verifying transactions, broadcasting blocks to the other nodes in the network, and executing other operations. For example, Bitcoin and Ethereum are public distributed ledgers that use proof of work calculations for .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of YAN such that the new block including the new records of YAN can be generated by performing proof of work calculations for transactions consensus by the miners for the new block to be added to the block chain as suggested by Smith (Para. 21). Thus, as combined, rendering obvious “a block providing server configured to generate a new block on the basis of the Bloom filters and the data received from the data generating device and to perform proof of work (PoW) on the new block, for adding the new block to the block chain” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to verify the integrity of the distributed ledger as similarly described by YAN (Para. 60) by using the linking information such as a hash value so that the reliability and accuracy of the transaction data in each block can be ensured as suggested by Smith (Para. 13-14).


wherein the data generating device comprises: a memory configured to store a plurality of hash functions; and a processor configured to generate the Bloom filters by using a plurality of hash values calculated by applying the plurality of hash functions to each keyword included in the keyword set (Para. 39, “the keyword index 212 may further be created on the basis of a hash function. Specifically, each keyword 220 in the dataset 182 may be mapped to one bit in a bit map by a hash function. When there is a need to determine whether the keyword index 212 contains a specific keyword, a value of a bit corresponding to the specific keyword may be looked up in the bitmap. Based on the principle, those skilled in the art may use different hash functions to create the keyword index 212. Specifically, since a Bloom filter is highly advantageous in terms of storage spaces and search time, the keyword index 212 may be implemented on the basis of a Bloom filter”. Thus, the Bloom filters generated by using a plurality of hash values calculated by applying the plurality of hash functions to each keyword included in the keyword set.).

As to claim 10, the claim is rejected for the same reasons as claim 7 above. In addition, YAN disclose further comprising a user device configured to receive a block header of the new block from the block distributing server (Fig. 7, Para. 60, the blockchain is a linked data structure in which data blocks are sequentially connected in time order, and the data structure of the blockchain is provided with properties of traceable and verifiable integrity. Fig. 7 shows the block header which includes keyword index data. Thus, the block header of the new block is being received from the block  and to search for data including a specific keyword in the block chain data including the block header (Para. 41, “if a request for adding a new record to the dataset 182 is received 410, the keyword index 212 may be updated 420 on the basis of a newly recorded keyword, and the new record may be added to the dataset 182”. Thus, searching the keyword index indicates searching data including a specific keyword in the block chain data.).

As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, YAN disclose wherein the block header comprises Bloom filters used as the search index (Fig. 7, Para. 39, “the keyword index 212 may further be created on the basis of a hash function. Specifically, each keyword 220 in the dataset 182 may be mapped to one bit in a bit map by a hash function. When there is a need to determine whether the keyword index 212 contains a specific keyword, a value of a bit corresponding to the specific keyword may be looked up in the bitmap. Based on the principle, those skilled in the art may use different hash functions to create the keyword index 212. Specifically, since a Bloom filter is highly advantageous in terms of storage spaces and search time, the keyword index 212 may be implemented on the basis of a Bloom filter”. Fig. 7 shows the block header which includes keyword index such as the search index may be implemented based on bloom filter.).


s 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over YAN and Smith as applied above and further in view of DESTEFANIS et al. (US 2020/0278963 A1) hereinafter DESTEFANIS. 
As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Smith disclose wherein the performing of the PoW (Para. 21) comprises: continuously collecting, by the block providing server, transactions including an identifier (ID) of the data generating device, the data, and the Bloom filters from the data generating device (Para. 23, Data node 104 receives published blocks in the ledger, i.e. collecting, by the block providing server, transactions, verifies transaction data and indexes the transaction data into a searchable database to enable query processing of the data. The data node 104, 120 may include one or more processors 108 for verifying hash values, building master tables, creating indexes, and executing other operations.); 
allocating, by the block providing server, a transaction, which is not included in a previous block, among the collected transactions to a root node, a leaf node, and a middle node between the root node and the leaf node to construct a Merkle tree structure (Fig. 3-4, Para. 32, “A Merkle tree is used in distributed ledgers to summarize all transactions in a block by producing an overall digital fingerprint of the entire set of transactions. A Merkle tree is constructed by recursively hashing pairs of nodes until there is only one hash, which is called the Merkle root”. Para. 33, “A Merkle tree is constructed bottom-up where the transactions are the leaves and the overall hash is the root. In FIG. 3, the overall hash value 302 of four transactions, A 304, B 306, C 314 and D 316, is shown. The transaction data is not ; 
allocating, by the block providing server, the Bloom filters to the root node, the leaf node, and a middle node between the root node and the leaf node to construct a Bloom filter tree structure (Para. 27, “Several types of indexing strategies may be implemented, including, but not limited to, Binary Tree methods (B-Trees ), hash (non-cryptographic) trees, distributed hash table (DHT), which uses cryptographic hash, Bloom filters, and sparse index, among others”. Thus, the bloom filter is used to construct a bloom filter tree structure by allocating bloom filters to each node of the tree.). 
Combination of YAN and Smith do not explicitly disclose constructing, by the block providing server, a block header of the new block on the basis of a hash value of the previous block, a root value representing the root node in the Merkle tree structure, a root value representing the root node in the Bloom filter tree structure, and a nonce value calculated based on the PoW.
constructing, by the block providing server, a block header of the new block on the basis of a hash value of the previous block, a root value representing the root node in the Merkle tree structure, a root value representing the root node in the Bloom filter tree structure (Para. 29; 257), and a nonce value calculated based on the PoW (Para. 48, a mining node selects a set of transactions, groups the transactions into a prototype block, and determines the value of a nonce in the conventional "proof of work" manner, i.e. a nonce value calculated based on the PoW. Para. 167, “”The block header contains the hash of the previous block on the blockchain, the root of the Merkle tree of the transactions and the nonce included by the miner. Thus, a block header of the new block is being constructed on the basis of a hash value of the previous block, a root value representing the root node in the Merkle tree structure, a root value representing the root node in the Bloom filter tree structure, and a nonce value calculated based on the PoW).Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DESTEFANIS into the combined method of YAN and Smith such that the block header can be generated for the block transactions of Smith by including transactions information and performing proof of work calculations as disclosed by DESTEFANIS (Para. 48; 167). One of the ordinary skill in the art would have motivated to make this modification in order to verify the integrity of the shared data as similarly described by Smith (Para. 13-14) by using the header information so that the decentralization, scalability, and fault tolerance can be ensured as suggested by DESTEFANIS (Para. 82).
wherein the block providing server comprises: a communication unit configured to receive data transaction including an identifier (ID) of the data generating device, the data, and the Bloom filters from the data generating device (Para. 23, Data node 104 receives published blocks in the ledger, i.e. receive data transaction, verifies transaction data and indexes the transaction data into a searchable database to enable query processing of the data. The data node 104, 120 may include one or more processors 108 for verifying hash values, building master tables, creating indexes, and executing other operations.); 
Combination of YAN and Smith do not explicitly disclose a processor configured to construct a block header of the new block on the basis of a hash value of a previous block, a root value representing a root node in a Merkle tree structure constructed from the data transaction, a root value representing a root node in a Bloom filter tree structure constructed from the Bloom filter, and a nonce value calculated based on the PoW.
However in the same field of endeavor, DESTEFANIS discloses a processor configured to construct a block header of the new block on the basis of a hash value of a previous block, a root value representing a root node in a Merkle tree structure constructed from the data transaction, a root value representing a root node in a Bloom filter tree structure constructed from the Bloom filter (Para. 29; 257), and a nonce value calculated based on the PoW (Para. 48, a mining node selects a set of transactions, groups the transactions into a prototype block, and determines the value of a nonce in the conventional "proof of work" manner, .Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DESTEFANIS into the combined method of YAN and Smith such that the block header can be generated for the block transactions of Smith by including transactions information and performing proof of work calculations as disclosed by DESTEFANIS (Para. 48; 167). One of the ordinary skill in the art would have motivated to make this modification in order to verify the integrity of the shared data as similarly described by Smith (Para. 13-14) by using the header information so that the decentralization, scalability, and fault tolerance can be ensured as suggested by DESTEFANIS (Para. 82).

4 is rejected under 35 U.S.C. 103 as being unpatentable over YAN, Smith and DESTEFANIS as applied above and further in view of Araki et al. (US 2014/0143549 A1) hereinafter Araki. 
As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Smith disclose wherein: the root value representing the root node in the Merkle tree structure is a value which, after values representing two child nodes of a root node in the Merkle tree structure are connected, is calculated by applying a hash function to two connected values (Fig. 4, Para. 32, “A Merkle tree is constructed by recursively hashing pairs of nodes until there is only one hash, which is called the Merkle root.”. Para. 33, “The hashes of the two parent nodes 312 and 322 are concatenated and hashed together to create a single hash node 302, which is the Merkle root”. Thus, the root value representing the root node in the Merkle tree structure is a value which, after values representing two child nodes of a root node in the Merkle tree structure are connected, is calculated by applying a hash function to two connected values.).
Combination of YAN, Smith, and DESTEFANIS do not explicitly disclose the root value representing the root node in the Bloom filter tree structure is a value which is calculated by performing a bitwise-OR operation on values representing two child nodes of the root node in the Bloom filter tree structure.
However in the same field of endeavor, Araki discloses the root value representing the root node in the Bloom filter tree structure is a value which is calculated by performing a bitwise-OR operation on values representing two child nodes of the root node in the Bloom filter tree structure (Para. 37, “A Bloom filter 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Araki into the combined method of YAN, Smith and DESTEFANIS such that the root value is calculated by using a logical OR operation as disclosed by Araki (Para. 37). One of the ordinary skill in the art would have motivated to make this modification in order to search documents efficiently by using bloom filters as suggested by Araki (Para. 26).






12 is rejected under 35 U.S.C. 103 as being unpatentable over YAN and Smith as applied above and further in view of Araki et al. (US 2014/0143549 A1) hereinafter Araki. 
As to claim 12, the claim is rejected for the same reasons as claim 10 above. Combination of YAN and Smith do not explicitly disclose wherein the user device calculates a Bloom filter (Fk=BF(K)) corresponding to the specific keyword, calculates Bloom filters BF, satisfying Fk = BFi, ^ Fk among Bloom filters included in the block header, and detects data, corresponding to the calculated Bloom filters BFi, as data including the specific keyword.
However in the same field of endeavor, Araki disclose wherein the user device calculates a Bloom filter (Fk=BF(K)) corresponding to the specific keyword, calculates Bloom filters BF, satisfying Fk = BFi, ^ Fk among Bloom filters included in the block header, and detects data, corresponding to the calculated Bloom filters BFi, as data including the specific keyword (Para. 37, “A Bloom filter generated by the above processing can be associated in a tree structure in which the input Bloom filters are leaf nodes, a logical OR of leaf nodes is an intermediate node, and a logical OR of all the filters is the root node. In addition, the Bloom filter of an intermediate node is output with the identification information about the parent node of the intermediate node.”. Para. 62, “FIG. 4 illustrates a tree structure of strings output when eight Bloom filters F { 1}, ... , F { 8} are input to processing Cone 2. FIG. 4 illustrates a binary tree structure, as is the case with the processing Cone (FIG. 3).”. Para. 88, “the first method is the same as the methods using Bloom filters in that a bit string is calculated for each word and a logical OR of bit strings is obtained.”. .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Araki into the combined method of YAN and Smith such that the root value is calculated by using a logical OR operation as disclosed by Araki (Para. 37). One of the ordinary skill in the art would have motivated to make this modification in order to search documents efficiently by using bloom filters as suggested by Araki (Para. 26).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 2017-0122048 A teaches searching encrypted data using bloom filter and binary tree.
Lee et al. (US 2020/0242081 A1) teaches sharing big data using block chain.
Nolan et al. (US 11,128,528 B2) teaches decentralized data storage and processing for IOT devices.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S.B./Examiner, Art Unit 2167             

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167